*352Colony Curia Admiralitatis On Wednesday the 28th May his Honr the Depy Judge received A Packet from the HonWe Leonard Lockman Esqr Judge of his Majr Court of Vice Admy for sd Colony woh containd A Memorial that had been presented by Mr Hop minister from the States General to his Majesty and by his Majs P Secretary of State transmitted to my Lords Comiss of the Admy And was by thm direct4 to- the s4 Lockman to Enquire for One Simeon Potter Cap* of An English Privateer Against woh Potter and his Crew several Injuries were alledged in s4 Memorial which had been offerd to the flag of the s4 States General on the Coast of Surinam
Whereupon his Honr the Dy Judge upon Enquiry found that the S4 Cap* with his Privateer, had been Commissioned from this Port, but as the Letter from their Lordships to the Judge directed that if the Commission was granted by him, he was to Enquire into the facts and as the Commiss11 was Granted by the Governour of this Colony the Bond given to him, as also the Instructions issuing from him his Honr the Deputy Judge demanded of the Kings Advocate for this Court and the Kings attorney for the Colony who were both in Court, if it were regular for him to take Cognizance of this Affair as the Comis11 was not granted by s4 Judge to woh they both replyd that it was the only Court that could proceed in it, upon which his Hr immediately issued Warr*s and Apprehended the s4 Potter and all of his Crew that were to be found, who were kept in Custody and Examined as follows, Viz.
Colony of Rhode Island etc. At a Court of Vice Admiralty, held at Newport in said Colony, on Saturday the 31s* day of May A. D. 1746 at Ten o the Clock A: M.
Present the Hon410 Wm Strengthfield Esqr Dep. Judge James Honeyman Esqr King’s Adv° and D: Updike Esq1' Att° Gen1 for s4 Colony. The Court being opened
Simeon Potter of Bristol in the County of Bristol, and Province of the Massachusets Bay, Gentlemen, and late Commander of the Private Man of Warr Sloop Called the Prince Charles of Lorrain, being bro* before this Court, made answer to the following Questions Viz* Producing his Comission and Journal
Ques. 1st At what time did you Sail from the Port of Newport To what place or places did you go with yr sa Vessel and Company, and what time did you arrive at said place or places.
Anr I sailed from the Port of Newport, on the 81,1 day of September in the year of our Lord 1744. and arrived on the Twenty Eighth day of October *353following at a place called Wiopock [Oyapoc] being a French Settlement about Twelve Leagues to windward of Cyan.
Ques 2d Did you take any Prize or Prizes on your passage to said place, and what did they consist off.
Anr I took none.
Ques. 3d Upon your arrival at Wiopock did you or any of your Company go on shore, had you any Ingagement with the Inhabitants and what, did you take any kind of Goods, money or Effects, belonging to them, and if any at what Port was the same condemned.
Anr Upon my arrival there, having anchored at the mouth of the River, I with Thirty two persons, of my Company, went into the River of Wiopock and took the Guard house in sd River, there being four Solders therein, And with those solders as a guide, proceeded about Twenty or Thirty Miles, up the River, to a Fort, where we landed about Twelve or one of the Clock in the night, And as we were landing were Hailed by the Fort Ine French, We made no Reply thereto but Landed as Soon as Possible, By the direction of our guide, Entered the Fort, being Fired upon by the Soldiers, having Recd a Shot in the Left Arm, the First Volley, But after some Ingagements they surrendered, the sd Fort to us, there being Fourty odd Men in Number, Twenty of which we took Prisoners, And the rest ran away. There being Six Cannon, and about Sixty or Seventy small arms, and kept Possession thereof about Twelve days, And at the same time we had the Sd Fort in Possession we took from the Inhabitants of the Town, Adjacent to the Fort, Divers kind of Goods and some Money, Effects and Twelve Slaves, in which time some of our Company proceeded about Fifty Miles further up the River, And took from the Several Plantations, some small Plunder and destroyed the settlements, and Town, which goods Moneys, Effects and Slaves, we afterwards carried to Barbadoes, and there Condemned as French Property, saving Three Slaves wh absented themselves at Surrinam
Ques. To what Port did you Imeadiately go after your Leaving Wiopock, And at what time did you there Arrive
Anr I went to Cyann, and there anchored, on the Eleventh day of Novr off the Barr, and there tarried four or five days. During which time, I sent two or three Crafts, to M°llia to take a Plantation and took it, and Sd Craft took one Negro, and whilst we lay there, I sent my Barge on Shore at Cyann, with Twelve Men, who took a Platation and plundered it, and as they were getting off the boats which had grounded were Attacked, by about one Hundred and thirty Soldiers, and were Fired upon by them, And had Three Men killed, and Four wounded, and after some Ingagement, those that were wounded, and the others taken Prisoners, were carried to Cyann Fort, Upon which I sent a Flag of Truce to sd Fort with a Preist and some Soldiers which I had before taken at Wyopock In order to Exchange Prisoners, And my people which was in sd Fort, were ordered to be delivered, and sent away to *354come on board, but missed of us, After which I Proceeded to Surrinam, with a design to Wood and water, and Careen my Vessel, and supply myself with other necessarys, And on the Twenty Ninth day of Novr following arrived at the Mouth of the River of Surrinam, where I was bro4 too, by a Guard Sloop.
Ques. Did you or any of your company at sa place dispose of any of your Goods or Effects taken as aforesaid, or were the same disposed off by yr order, At a Publick Vandue or otherwise to the Inhabitants of Surrinam, And if any what did they consist off.
Anr During the time I lay at Surrinam River, I made an Entertainment on board my Sa Sloop, Invited two English Merchants, and some Masters of Vessels, and after dinner the Men requested me to lett them sell some loose plunder w11 belonged Intirely to the Company such as Old Cloaths and some Hammocks, which I accordingly granted and they Sold to the Persons then on board, as much as amounted to Thirty or Fourty Ps of Eight, and amongst those Persons there were two or three Dutch men who were Introduced by the English Merchants And no more, All which was done at the Mouth of the River, And to my certain Knowledge no more was sold there.
Ques. Was there any Vessel or Vessels going in or coming out of the River of Surrinam during yr stay there, molested Stoped or fired at by your order or any of yr Company.
Anr There was no Vessel Stoped or Fired at by me my order, or any of my company, during my stay but, as I was Informed being on Shore there was one Dutch Ship, That was Entering the Mouth of the River, and was Fired at by the Dutch Guard Sloop, twice, but did not bring too, The Cap4 of the sa Guard Sloop Hailing our Vessel desired my Lieutenant to bring the sa Ship too, saying that my Vessel Laying in the range, could not bring his Guns to bear upon the Ship, and according to his desire my Lieutenant fired one or two Shott, and bro4 her too as requested, And then my Lieutenant ordered the people on board the Ships boat to go on board the Guard Dutch Sloop.
Ques. Did you or any of your Company offer any threats or menaces to the Commanding officer of the Fort at Surrinam, or to any of the other officers, To that Colony belonging, during your Stay there,
Anr I never did, nor don’t know that any of my people ever did, but that I always had a good Understanding with, And a great regard for the Cap4 of the Fort, and all the other officers, and whilst I was at Surrinam the Govr Informed me that some of my Company had abused the officers of the Fort by speaking of them disrespectively in their absence, and I told the Govr I was not answerable for their Conduct, but was very sorry for it.
Ques: Have you any knowledge of any Soldiers, being ordered to go on board your Privateer, by the Govr of Surrinam to carry his orders, and were by your Company refused coming on board.
Anr I never knew of any Soldiers being sent on board by the Governor, *355but after the Entertainment I had on board my sa Vessel, the Govr Requested me to send for my Quarter Master and Clarke in order to render him an Acc* of those goods that were Sold as afores4 wh I accordingly did, and the S4 Quarter Master and Clark came Imeadiately, and rendered an Acc* of the same to the Govr upon Oath.
Ques: Did you receive any orders, from the Govr of Surranam to depart out of the River, and did you go in pursuance of such orders.
Anr Upon the Quarter Masra and Clerks rendering an Acct: of the disposal of the goods as aforesaid, the Govr gave orders, and Commanded me to depart, and sail from that place, otherwise he would send me away with a File of Musquet Teers, and accordingly I departed as soon as the wind and weather permitted.
Ques: Were any soldiers or Sailors belonging to Surrinam rec4 on board your Vessel there, by your order, consent, or approbation.
Anr No.
Ques. Were any Soldiers or Sailors, belonging to Surrinam, bro* away in yr sd Vessel and how many.
Anr The Next day after I came to Sea, I discovered on board Five Men, And as soon as I discovered them I made Inquiry how they came on board, and was Informed by them that they were Dutch Sailors belonging to some Dutch Vessels that were at Surranam, and they appeared in Sailors Habit, they told me they came on board in a Small boat in the night, and concealed themselves till that time
Ques. What afterwards became of those Three Slaves which absented themselves at Surranam upon your first arrival there.
Anr I was Informed they were afterwards taken up by some of the Inhabitants, and carried into the Fort, and upon that I enquired of the Commanding officer of the Fort, if my Slaves were there who told me the Govr had sent them to Cyann the day before, The next day my people was coming up to town, for me in the Barge, they were fired at by the upper fort, and stoped and confined all night, And in the morning, A message was bro* to me, that my people that were coming for me were all put in the Fort, upon which I went to the Fort and saw them there, who- Informed me that my Three Slaves were there, and also saw them my self at the same time, Upon which I made application to the Govr In order to have them dilivered up, who refused, alledging they were Free men of Cyann, Tow1 I replyed they were Slaves, and was able to prove them so by two French Men I had then on board, upon my arrival into an English Port, Insisting upon it to the Govr that I had taken one Hundred Men, all whom I acquitted upon the declaration of those Two French Men that they were free, At the same time kept those Twelve as Slaves, by the declaration of those two French Men, Nine of wh were afterwards condemned at Barbadoes by the Oaths of those two persons.
Ques. How long did you tarry at Surrnam.
*356Anr About Twenty Three days.
. Ques. What was the occasion of your tarrying there so long
Anr I was kept there Ten or Twelve days before the Govr and Councel came to a Resolution in giving me liberty to wood and water and Liberty to Carreen my Vessel, I having not above one Hogshead, of water, and during the time the sa Govr and Councel were determining, I was oblidged to beg water for my people from the English Vessels, and the Gaurd Sloop, and in about Twelve days they came to a resolution, that I should Lay below at the mouth of the river, being above Twenty Miles distant from the town, with strict orders, that none of my people should come on shore, on the penalty of being confined in Goal, threatning other punishment to them if they did, saying he would send wood and water on board my Vessel, which he did not, And the Govr then also told me that I should careen my Vessel at the mouth of the River, or no where, which it was Impossible for me to Effect, by reason of the strong Currents, And when I found I was not likely to be supplyed with wood and water by the Gov1' I sent to a Maroon place, and gott some wood by our own Labour, I again made application to the Govr for water, and then he gave me liberty to take some from the Fort, sufficient for my Company on my passage from thence to Barbadoes, where I was oblidged to go to refitt my Vessel, and furnish myself with Necessarys for another Cruise.
Ques. How came your two Carpenters, on Shore.
Anr They deserted and left the Vessel, and upon inquiry was Informed that one of the Carpenters, was on board of the Dutch Guard Sloop And upon that sent my Barge to the Commander of sa Vessel, desiring him to deliver him up, who gave for answer that he was not on board, our people desiring to search for him, which was refused, I was afterwards Informed by one Thomas Martin who declared to me that he saw the sa Carpenter on board, about two days after I sailed..
Simeon Potter.
The Court was adjourned untill Monday next at Nine o the Clock A. M. And opened Accordingly.
Daniel Vaughn of Newport, In the County of Newport, and Colony of Rhode Ia etc. Mariner, Late Lieutenant of the Private Man of Warr Sloop, called the Prince Charles of Lorrain, being Bro* before this Court, made Answer to the following Questions,
Ques. ist At what time did you Sail from the Port of Newport, to what place or places, did the said Sloop go, and what time did she arrive at sa place or places.
Anr We Sailed from the Port of Newport on or about the Eigthe day of September in the year of our Lord, 1744, And arrived about the Latter end of Octr following, at a place called Wiopock, being a French Settlement about Twelve Leagues Windward of Cyann.
*357Ques: 24 Did your Company take any Prize or Prizes, on yr passage to sa Wiopoke and what did they consist off.
Anr We took none.
Ques. 3a Upon yr arrival at Wiopoge, did you or any of yr Company go on shore had you any Ingagement with the Inhabitants and what, did you take any kind of Goods, Moneys or Effects, belonging to them, and if any at what Port was the same Condemned.
Anr Upon our arrival there, having Anchored at the Mouth of the River, The Captain with about one or two and Thirty persons, of which I was one went in our Barge, and in another Boat, into the River of Wiopoke, and took the Guard Plouse in sa River, about Twenty Miles from the place our Vessel anchored, There being four Soldiers in Sa Guard House and took those Soldiers as Guide, and Proceeded about Thirty Miles further up the River, to a Fort, where we landed about two or three off the Clock in the Night, And as we were landing were Hailed by the Fort, we made no Reply thereto, but Landed as soon as possible, by the direction of our guide, and gave three Cheers, and entered the Fort, and upon our Entrance we were fired at by the Soldiers, our Cap* being wounded in the Left Arm, but after some engagement the Soldiers surrendered the sa Fort to us, there being Between Fourty and Fifty in Number, Twenty of which we took Prisoners, and the rest made their Escape, Their was in sa Fort, Six Gannon four pounders, and five or Six Swivel Guns, and between Fifty and Sixty small Arms, we kept possession of Sa Fort upwards of a Week, And at the time we had sa Fort in Possession we took from the Inhabitants of Sa Town, adjacent to the Fort, Divers kinds of Goods, Effects, some Moneys, and Twelve Slaves, in wh time, some of our Company, of ws I was one proceeded about Fifty Miles further up the River, and took from the Several Plantations, Some small Plunder, and destroyed the Settlements along the sa River, with the town consisting of about Sixty or Seventy Houses, w11 Goods, Moneys, Effects, and Slaves, we afterwards carried to Barbadoes, and there condemned as French Property, saving Three Slaves wh Absented themselves at Surranam.
Ques. To what Port did you Imeadiately go, and at what time did you there arrive.
Anr We went to Cyann, and about the middle of Nov1' anchored off the Barr, and there tarried about four or five days, during which time the Cap* ordered two Crafts in one of which I went to take a Plantation belonging to Madm Inlett, and took it, taking from thence one negro, there being Sixty Men on shore Under Arms, and after we landed those Persons fired at us, and then retreated to the house, we pursued them and fired Several Volleys at Each other and then they ran off there being then gathered about Four hundred in Number, we tarried on Shore all night, and the Next morning returned on board, and after We gott on board, we discovered three Boats in pursute of the other Craft, Upon w11 the Cap* gave Orders to Mann the Craft *358and go to ttíeir Assistance w111 accordingly did, and as soon as we approached them they returned to the same place from whence we came out, and then we returned again on board, Afterwards our Captain sent a Flag of Truce to the Fort at Cyann, with a Preist and some Soldiers, which were before taken at Wiopoke, in order to Exchange Prisoners, for our People, that had been before taken in our Boat, and Carried to the Fort, And our people were accordingly ordered to be delivered up, And were sent from the Fort in the Boat, But by some Accident missed of us, after wh we proceeded to Surranam, with a Design to wood and water and Careen our Vessel, and supply our Selves with Necessarys, for our future Cruise, and about the latter end of November arrived at the Mouth of the River of Surrinam, where we were bro4 too by the Dutch Guard Sloop.
Ques: Did you dispose of any of the Goods, and Effects taken as afores3 at a Publick Vandue, or otherwise, to the Inhabitants of Surranam, and if any what did they consist off.
Anr During the time we Lay at Surranam, there was nothing sold to the Inhabitants, that I know off, But as I have been Informed there was some small plunder sold, such as old Cloathes belonging to the sailors, to some English Masters, that were then at Surranam, to the Value of about Thirty or Forty Ps of Eight.
Ques. Was there any Vessel or Vessels, going in or combing out of the River of Surranam during yr Stay there, molested stop’d or Fired at, by the Cap4 by his order, or by any of the Company.
Anr There was one Dutch Ship, that was Entering the Mouth of the River of Surranam In the night, And was fired at twice by the Dutch Guard Sloop, who then Lay at the Mouth of the River, but did not bring too, Upon wh the Cap4 of s3 Guard Sloop, Hailing our Vessel, desired me to bring the s3 Ship too, saying that our Vessel laying in the range could not bring his Guns to bear upon the ship without hurting us, And Desired me to fire at her, and bring her too for him, And if she would not bring too to Sink her, And According to his desire the Gunner Fired one Shott Thwart her four foot and then she bro4 too, And sent her boat to our Sloop, wh I ordered on board the Dutch Guard Sloop, telling them at the same time, they must not go up in the night, it being Contrary to the orders given to the Dutch Guard Sloop.
Ques. Did you or any of yr Company offer any threats to the Commanding officer of the Fort at Surranam or to any of the other officers, belonging to that Colony, during yr stay there.
Anr I never did, nor do not know that any of our Company ever did, Nor I never Saw the Govr nor Commanding officer of the Fort in my life.
Ques. Have you any knowledge, of any Soldiers being ordered on board your Vessel, by the Govr of Surranam, or any of the officers, to carry his or thire orders, and were by you or yr company hindered from coming on board.
Anr I never knew of any Soldiers being sent on board by the Govr or *359by any of his officers, and that I do not know of any Soldiers offering to come on board, by virtue of any orders from the Govr or any of his officers, during our stay there. Neither did we hinder any Boat from coming on board our Vessel.
Ques. Were any Soldiers or Sailors belonging to Surranam or to the Dutch Guard Sloop reca or concealed on board your Vessel with your consent or approbation.
Anr No.
Ques. Were any Soldiers or Sailors, belonging to Surranam, bro* away in your Sa Vessel, and how many.
Anr The Next day after we came to Sea, we discovered on board five men, not belonging to our Company, and then the Cap* made Enquiry how they came on board, and was Informed by them, that they were Dutch Sailors belonging to some Dutch Vessels in Surranam and that they came on board in the night in a boat, and turned her a Drift, and concealed themselves till that time, and appeared in Sailors Habit, and afterwards did their duty as Sailors.
Ques. What afterwards became of those three Slaves wh absented themselves at Surranam, upon yr first arrival there.
Anr I was Informed they were taken up by some of the Inhabitants and carried into the Fort, and the Captain informed me that he had seen them in the Fort and made application to the Govr for them, who as he told me refused to deliver them up, and wh Slaves I never saw afterwards.
Ques: How long did your Vessel tarry in the mouth of the River at Surranam
Anr About twenty days.
Ques. What was the occasion of yr tarrying their so long.
Anr We tarryed there ten or twelve days, before the Govr and councel came to a resolution, in giving us liberty to Wood and water, and liberty to Carreen our Vessel, we having not above one Hodgshead of water on board and during the time the sa Govr and Councel were determining, the Captn was oblidged to beg water for our people from the English Vessels and Guard Sloop, and about Twelve days afterwards, the sd Govr and Councel came to a Resolution, giving the Cap* liberty to gett water at the lower Fort, sufficient for our Crew to Proceed to Barbadoes, where we went in order to refitt our Vessel, and furnish our Selves with necessarys, for another Cruise.
Ques. Did yr Carpenter Leave you and what was the occasion thereof.
Anr One Evening he went away in the Guard Sloops Long Boat and went on board the Dutch Guard Sloop, upon which the Next day our Capn Sent our Barge with me in it, to the Commander of sa Guard Sloop, desiring him to deliver him up, who Answered that he was not on board, At the same time, Suspecting he was their, I insisted upon my Searching for him, which was refused by the sa Commander, I was afterwards Informed by some persons that were on board the sa Guard Sloop who saw him on board, and who told *360them that he was on board and concealed by the Master, at the time I made Inquiry after him, and was also Informed that he died on board, some time after, our Carpenters Mate, and two Sailors, also absented themselves and gott on Shore, at the same time, and Intirely Left us
Daniel Vaghn
Michael Philips of Bristol, in the County of Bristol, and Province of the Massachusets Bay, Late Pilot of the Private Mann of Warr Sloop called the Prince Charles of Lorrain, Upon his oath gave answer to the following Questions, Viz*
Ques. At what time did the sa Privateer Sloop, sail from the Port of Newport, to what place did she go, and what time did she arrive
Anr She Sailed from the Port of Newport on or about, the 8a day of September in the year of our Lord 1744 and arrived On or about the 28th day of Octr following at the Mouth of the River of Wiopock, being a French Settlement about Fifteen Leagues to windward of Cyann, their being a French Settlement called Wiapoke.
Ques. Upon yr arrival there did you or any of yr Ships company go on Shore, had you any Ingagement with the Inhabitants and what, did you take any kind of goods Moneys or Effects, belonging to them, and if any at what Port was the same Condemned.
Anr Upon our arrival there, having Anchored at the Mouth of the River, our Capn ordered two Boats, to be Manned w11 was Accordingly done, with Thirty two Men, with whom the Cap” was one Proceeded up the River of wiopoke, and about 25 Miles from the place where our Vessel Lay, took the Guard house in sa River, standing upon a pint of Land, their being four Men in sa Guard house as a Watch, And whom we Examined at what distance it was from thence to the town, and took them as a guide, to conduct us up the same, And about Twenty Miles further up the River we came to a Fort, where we Landed about two of the Clock in the night, And as we were landing were Hail’d by the Gentery in the Fort, we made no Reply thereto, but Landed as Soon as possible by the direction of our guide ran up to the fort gate being fired upon by the Soldiers within, our Cap3 Having Reca a Shott in his left Arm, we gave Three Cheers and Entered the Fort gate, and after some Ingagement, the Soldiers surrendered the Sd Fort to us, taking about 20 Prisoners the rest making their Escape. Their was in sa Fort Six Cannon Four of w11 we bro* away, and about Sixty small Arms, which we also took, which Fort we kept possession off about Eight days, during w11 time, we took from the Inhabitants of the town adjacent to the Fort Several sorts of Goods, some Moneys, and 12 Slaves wh we bro* away, In wh time also some of our Company proceeded further up the River, wh afores3 Goods, Moneys and Effects, Slaves etc. we carried to Barbadoes, and were there Condemned as French Property, saving Three Slaves, Which rann away at Surranam.
*361Ques. To W'hat Port did you Imeadiately go, after your Leaving Wiopoke, and what time did you their arrive.
Anr On or about the 1 ith day of Novr we anchored off the Barr, and their tarried about four days, during wh time the Cap4 ordered two Crafts to be manned to go to a place called M°Klegan, to take a plantation there, wh Crafts were sent by the Cap" and some time after the Crafts returned, and told us they had taken the Plantation, for wb they were sent, and bro4 with them a Negro and some small booty, and whilst we lay their our Cap4 sent our Barge on Shore with about Ten Men, w11 where taken and detained by the Inhabitants on Shore, upon w11 our Cap4 sent a Flag of Truce, with a Preist and some Soldiers, wh we had before taken at Wiopoke Fort, In order to Exchange for our people, that were detained at Cyann Fort, after wh we proceeded to Surranam, with a design to wood and water and Carreen our Vessel, and to gett a Supply of such things as we wanted, and on the 29th day of Novr following arrived at the Mouth of the River of Surranam, where we were bro4 to by the Guard Sloop, at w11 time our Lieutenant went on board, the guard Sloop, and soon after returned to us again and said that he had been Informed, by some persons on board the Sd Guard Sloop that our boat wh before had been taken at Cyann, was arrived at Surram River with our people, saving Three that were killed at Cyann, w11 people were taken up by the Govrs order and put into the Fort.
Ques. Upon yr arrival their did the Cap4 you, or any of yr Ships Company dispose of any of yr Goods and Effects taken as afores4 at a Publick Vandue or otherwise, to the Inhabitants of Surranam, and if any what did they consist off.
Anr There was none sold to the Inhabitants of Surranam, during the time we lay their, I being on board the whole time, but one particular time, I with some of our Company, desired the liberty from our Cap4 to dispose of some of our loose plunder, that we had before taken, wh was Accordingly granted, and we then sold to some English Masters of Vessels, and Mates, who were then at Surranam and amongst our Selves, on board of an English Vessel, then lying at the Mouth of the River, being about 20 Miles distant from the town, A quantity of old Cloths, and Hammocks, to the Value of about Fourty Ps of Eight, and no more that I know off.
Ques. Was their any Vessel or Vessels going in or comeing out of the River of Surranam, during yr Stay there, Molested Stoped or Fired at, by yr Cap4 or any of yr Ships Company.
■ Anr There was no Vessel Stoped, or fired at, by the Cap4 his order or any of the Ships Company. There was one Dutch Ship, that was Entering the Mouth of the River, and was twice fired at by the Dutch Guard Sloop, that their Lay, for bringing Vessels too, wh Ship did not bring too, and then the Cap4 of s4 Guard Sloop Hailing our Vessel, desiring us to bring the s4 Ship too, saying that our Vessel Laying in the Range, could not bring his gunns to *362bear upon the ship, And according to his desire, our Gunner Fired one or two Shott and bro1 her too, Upon that the sa Ship Sent their boat alongside our Vessel, and we told them, to go on board the dutch Guard Sloop, and the Next day the Gov1' Sent an officer to know the reason of our firing we told him it was by order of the Cap1 of the Dutch Guard Sloop, whereupon the sa officer sent for the Cap1 who came accordingly on board our Vessel, and Stayed and Dined there, and towards the evening went away well satisfied, with our conduct, and upon his going off Saluted him with Three guns, and he returned the Complement with Three Cheers.
Ques. Did you or any of yr Ships company offer any threats to the Commanding officers of the Fort at Surranam, or to any other officers during your stay there.
Anr I never did, nor I dont know that any of our people ever did.
Ques. Did you keep any Centery on board any other Vessel beside yr own
Anr Yes, we put some goods on board of an English Vessel, one Cap1 Tucker, at the mouth of the River, and amongst the rest our powder, In order to keep them from being wett, whilst we were healing our Vessel, to give her about Topt, and for reason we kept a Centery on board, over our powder as Ussal, and that was all the Centery we kept, during our Stay there.
Ques. Have you any knowledge of any Soldiers or any persons being ordered to go on board of yr Vessel by the Govr of Surranam, to carry his Orders, and were by yr Company refused coming on board.
Anr I never knew off any Soldiers being sent on board, our Vessel by the Govr and were refused coming on board I remember well that after the sale of the goods mentioned as afores4 the Govr sent orders on board our Vessel requesting the Quarter Masr and Clerk to come on Shore in order to render him an Acc1 of those goods that were Sold, upon w11 the Quarter Master and Clerk went on Shore According to order, And I heard them say that they had rendered an Acc1 to the Govr upon oath thereof.
Ques. Was there any orders given from the Govr of Surranam to depart out of the River, and did you go in pursuance of such Orders
Anr I know of none, but that I heard the Cap1 say he had orders from the Gov1' for Sailing.
Ques. Were any Soldiers or Sailors, belonging to Surranam bro1 away in yr Sa Vessel and if any the manner of their gitting on board declare all you know.
Anr The Next day after we came to sea we discovered on board Five dutch Men, and as Soon as we discovered them the Cap1 made Enquiry the manner of their coming on board And was Informed by them they were dutch Sailors belonging to some Dutch Ships in Surranam they appeared in Sailors Habit and told him they came on board in a small Boat Secreetly in the Night, the Night before we Sailed from the mouth of the River, and con*363cealed. themselves till the time they were discovered, And that I do not know directly or Indirectly o£ the Cap4 or Lieutenants, neither do I believe that they or any of our Officers, were any ways knowing consenting or approving, of their coming on board.
Ques. What afterwards became of those three Slaves, wh absented themselves At Surranam, upon yr first Arrival there.
Anr I was Informed by a Dutch officer on board the Guard Sloop, that they were in one off the Forts, and that the Govr had sent them there, saying they were Free Men, that We never should have them again, And I never saw them afterwards.
Ques. How Long did you tarry at Surranam.
Anr About Twenty days, at the Rivers Mouth.
Ques. What was the Occasion of yr tarrying there so long.
Anr We Lay there a Considerable time, in order to gett Liberty, from the Govr and Councel, to Carreen our Vessel and to Wood and water, and it was about Ten days before the Govr and Councel came to a resolution to give us the Liberty to wood and water, during wh time we were oblidged to beg daily, from the Guard Sloop for water, having no water on board for Several days together At which timé we had 70 or 80 people on board, and about the Tenth day after we lay there the Captain procured Liberty for a Craft Load from the new Fort I was Informed by the Captain, that the Govr would not permitt him, to bring up our Vessel, in order to be Carreened and that it was Impracticable for us to Careen our Vessel by reason of the Strong Currents, But we Bout Topt her as well as we could, after which we sailed from thence to Barbadoes, In order to Refitt our Vessel, and procure necessarys sufficient for another Cruise.
Ques. Did yr Carpenter Leave you, and what was the occasion thereof
Anr One day he went away from our Sloop and we were afterwards Informed that he was on board the Dutch Guard Sloop, upon wh the Next day our Captain sent our Leiutenant, to the com' of sa Guard Sloop, desiring him to deliver him up, who answered as I was Informed upon the return of the Lieutenant that he was not on board, and the Leiutenant also informed us that he suspecting he was then on board, Sa Guard Sloop Insisted upon his Searching for him, wh was refused by the sa Commander, during the time we Lay there our other Carpenter also Left us, with two sailors, and never returned anymore, so that we were oblidged to put to sea not having any Carpenter.
Michael Phillips
The Court was adjourned Untill to Morrow at Nine o the Clock A.M. and opened accordingly
Mark Anthony Dwarf of Bristol in the County of Bristol and Province of Massachusets Bay Clerk and Marr and one of the Company on board the *364Private Sloop of Warr called the Prince Charles of Lorrain, whereof Simeon Pottor was Commander being duly sworn, upon his oath made answer to the following Questions Viz4
Ques. At what time did you sail from the Port of Newport to what place or places did you go with sd Vessel and at what time did you arrive.
Anr We sailed from the Port of Newport the 8411 day of Sepr in the year of our Lord 1744. and proceeded to a place called wiapoke, where we arrive, the Latter end of Octr following and Anchored at the mouth of the River.
Ques. Upon your arrival their did you or any of yr Company go on Shore had you any Ingagement with the Inhabitants and what, did yr Company take any kind of Goods, Moneys and Effects and what, and if any and what Port was the same Condemned.
Anr The Cap4 ordered two Crafts to be manned, wh was accordingly done, their were Thirty two of our people that went in them with the Cap4 and proceeded into the River of Wiapoke about twenty Miles, where at a certain Point of Land was a Guard House and at about Four of the Clock in the after Noon we approached the Sd Guard house and took it, with four Soldiers that were therein, and kept there as a Watch, w11 Soldiers, we took as a Guide and proceeded about Twenty or Thirty Miles further up the River, and came to a Fort, where we Landed about two o the Clock in the night, and as we were landing were Hailed by the Centery in the Fort, we made no reply thereto but Landed as Soon as possible and by the direction of our Guide, we advanced to the Fort gate and then the Soldiers fired a Volley upon us, at wh time the Cap4 was wounded in the Left Arm, then we Entered the Fort gáte, and after some Engagement the Soldiers Surrendered the Fort to us, Their being Fifty or Sixty Soldiers therein, of wh we took Fifteen or Twenty Prisoners, and the rest made their escape, Their were in Sd Fort Six Carrage Gunns, and about Sixty or Seventy Small Arms, all wb we took and bro4 away, wh Fort we kept Possession off Eight or Ten Days during w11 time we took from the Inhabitants of the Town adjacent to the Fort Several Sorts of Goods and Effects, Some Money and Twelve Slaves, And some of our Company off wh I was one Proceeded Fifty Miles still further up the River, and took from the several Plantations, some small plunder, and destroyed the Settlements along the River, after wh we returned to the Fort wh we had taken, and from thence to our Vessel, The Goods Moneys Effects and Slaves taken as afores4 we afterwards carried to Barbadoes, where the same was condemned to us, they being French Property, saving Three Slaves wh absented themselves at Surranam.
Ques. To what place did you Imeadiately go after yr Leaving Wiopoke River, and when did you there arrive
Anr We proceeded to Cyann, and about the 1 i4h day of Novr Anchored off the Barr, and tarried there about four or five days in which time our Cap4 Sent two Crafts with Thirty two Men, off wh I was one, to a place called M° Klegan about Fourteen Miles distant from Cyann, in order to take a plan*365tation we proceeded accordingly and took the Plantation, and Bro* from thence one Negro, with some small plunder, and returned again on board our Vessel after staying one night, and whilst we Lay there our Cap* sent our Barge on Shore at Cyann with about Ten Men wh Boat was taken and detained by the Inhabitants on Shore, Upon w11 our Cap* sent a Flag of Truce to Cyann Fort, with a Preist and some Soldiers, wh we before took at Wiapoke Fort in order to Exchange for our people and to gett our Boat, upon the Flag of Truces going on Shore our people were ordered to be delivered up and were sent away to come on board but missed of us in the night, after wh we proceeded to Surranam, with a Design to wood and water, and supply our Selves with those things we wanted, and to Carreen and Refitt our Vessel, and about the Latter end of Novr we arrived at the Mouth of Surranam River when we were bro* too, by the Dutch Guard Sloop, and Anchored there, and upon our arrival, the Leiutenant went on Board the Guard Sloop, and told us upon his return that our Barge with our people that were left at Cyann were arrived at Surranam, Saving Three that were killed.
Ques. Did you or any of yr Ships Company at Surranam or in the River dispose of any of yr goods and Effects, taken as afores4 at a Publick Vandue or other ways, to the Inhabitants, and if any what did they consist off.
Anr I know of none being sold to the Inhabitants, But whilst we Lay there, I remember well there was some old Cloaths and Hammocks sold on board one Cap* Tucker an English Vessel, wh Lay also at the Mouth of the River, to some English Masters, and Mates that were there, and to some of our own people, to the Value of about Thirty or Fourty Ps of Eight, wh belonged to our Men as small plunder, And I know of no other goods or Effects being sold, directly or Indirectly by the Cap* or Company whilst we Lay there.
Ques. Was there any Vessel or Vessels going in or Coming out of the River of Surranam during yr Stay there molested Stoped or Fired at by the Cap* or any of yr Company.
Anr There was no Vessel Stoped or Fired at by the Capn or any of our Company, during our Stay there saving one Dutch Ship that was Entering the Mouth of the River in the Evening and which was twice fired at by the Dutch Guard Sloop but did not bring too, upon that the Cap* of the Guard Sloop Hailed our Vessel and desired us to bring the Ship too, saying our Vessel Laying in the Range that he could not bring his Guns to bear upon the Ship without damaging our Vessel, and According to his desire we fired one or two Shott, And Bro* her too as Requested, Upon wh the Ships Boat came along side of us, wh we directed to go on board the Guard Sloop, telling him at the same time that our firing upon him, was by the direction and order of the Guard Sloop all wh was in the absence of the Captain.
Ques. Was there any Enquiry made by the Govr of the reason of your bringing s4 Vessel too.
Anr There was a Boat come from the Fort with an officer to enquire *366into the reason of our bringing s3 Ship too, we told him that we had recd orders from the Guard Sloop that Lay at the Mouth of the River for bringing her too, he having orders as he said to stop all Vessels.from coming into the river- in the night, which answer the officer seemed to be well satisfied with, he tarried on bd our Vessel some time, and then returned.
Ques. Did you or any of yr company, offer any threats to the Commanding officer of the Fort at Surranam or to any other officer belonging to the Colony, during yr Stay there.
Anr I never did, nor dont know, nor never heard that any of our people ever did.
Ques. Have you any knowledge of any Soldiers being ordered to go on board yr Vessel by the Govr of Surranam, and were by yr Company refused coming on board.
Anr I never knew of any Soldiers or other persons being sent on board by the Govr and were refused coming on board, nor did we ever refuse any persons coming on board at all. I well remember that at a Perticular time, there was a Boat came on board us the people of wh told me, that they had orders from the Govr requiring the Quarter Master and me to go on Shore, In order to render him an Acc* of those goods th* were sold as afores3 Upon wh the Quarter Master and my Self went on Shore waited upon the Govr and rendered him a full Acc* upon Oath of those goods th* had been Sold, with wh acc* the Govr seemed to be well satisfied with, and permitted us to go, which we Accordingly did, as Soon as the wind and weather permitted.
Ques. Were any Soldiers or Sailors belonging to Surranam, Bro* away in yr S3 Vessel and how many.
Anr I knew of no Soldiers being Bro* away, The next day after we came to Sea, we discovered on board five Men who appeared to us by their Habit to be Sailors and as Soon as they were discovered the Cap* made Inquiry how they came on board, and was Informed by them that they were dutch Sailors, belonging to some Dutch Vessels that were at Parramaribo, that they came on board our Vessel Secretly in the night season, in a Small Boat, and Concealed themselves on board to the time of our discovering them as afores3
, Ques. What afterwards became of those three Slaves, w11 absented themselves at Surranam upon yr first arrival there.
Anr I was Informed by the Cap* whilst there, that they were taken up by some off the Inhabitants, and Carried into the Fort, and the Cap* further Informed me that he had demanded them, of the Govr who refused to deliver them, and I never saw them afterwards.
Ques. How Long did you Lay at the Mouth of Surranam River,
Anr About Twenty days.
Ques. What was the occasion of yr tarrying there so long.
Anr Our Cap* had requested the Govr the liberty to wood and water *367and to Carreen and Refitt our Vessel, and it was above Twelve days before the Govr came to a Resolution, in giving him any liberty, during which time, we had not on board one Hoga of water for all our Ships company, and prisoners that were on board, consisting of upwards Seventy people, and were oblidged to beg daily from the Guard Sloop fhat Lay there for water; after which in about Seven days before we Sailed the Govr gave us Liberty to go to the Fort and get water, wh we accordingly did, and got as much as was Sufficient for our passage from there to Barbadoes, with respecting to our carreening of our Vessel the Govr Utterly refused our coming up for that purpose, so that our Vessel was not carreened at all by reason off the strong Current where we Lay.
Ques. Did yr Carpenter Leave you and what was the reason thereof.
Anr He deserted and Left the Vessel, and upon Enquiry was Informed that he was on board the Dutch Guard Sloop Upon wh our Cap* Sent the Leiutenant, on board the Dutch Guard Sloop to demand him, and upon his going on board the sa Guard Sloop, as I was Informed, they told him that he was not on board, he at the same time Insisted upon Searching for him but was refused, as he told me when he returned, I after wards saw a Man at Bristol, who told me, that he about Three days after Cap* Potter Sailed from the Mouth of the River, that he was on ba Sa Guard Sloop, and saw our Carp1' who told him that he was concealed in the Hole at the time our Leiutenant was on board, Our other Carpenter and two Sailors ran away at the time we lay at the mouth of the River, and never returned anymore so that we were oblidged to go to sea without any Carpenter at all.
Mark Anth° D’Wolfe.
Joseph Rodman of Newport in the County of Newport etc. Mariner being one of those people called Quakers upon his affirmation made answer to the following Questions. Viz
Ques. Have you any knowledge, of the arrival of Simeon Potter Com. of the Private Sloop of Warr Called the Prince Charles of Lorrain, at the mouth of the River of Surranam,
An1' I being master of a Sloop from Rhode Ia, and being then in Surranam, well remember, that in the Year 1744, sa Simeon Potter in the sa Vessel arrived in the River of Surranam, and anchored about Six Miles below the Lower Fort.
Ques. Have you any knowledge of any Boat with people belonging to the sa Simeon Potter, wh before were taken Prisoners at Cyann arriving in the Sa River and what.
Anr Before the sa Simeon Potter in his sa Vessel arrived there I remember that I saw a Barge with about Eight or nine people, amongst which was one Manrow, who was the Masr of sa Privateer, and who brought news there that they had been taken at Cyann and made prisoners and afterwards *368were released and came to Surranam, wh people were taken care of by the English Masters that were there.
Ques. Was there any other English Privateer, came into the River, after Cap1 Potter, whilst you were there.
Anr Yes Two, one Cap1 Bass and another.
Ques. What was the occasion of their coming into the River.
Anr One did not tarry but the other Viz. Cap1 Bass Carreened his Vessel above the Fort took out his Gunns and powder at the Fort, and was there Supplyed with water, and tarryed there about Ten days, and then sailed, The adjatant told me the reason why Cap1 Bass, had the Liberty of Carreening his Vessel, was that he shewed his Original Comission, and the sa Simeon Potter did not
J° Rodman
James Tucker of Newport in the County of Newport, etc. marriner being duly Sworn, upon his oath made answer to the following Questions Viz1
Ques. Have you any knowledge, of the Arrival of the Privateer Sloop, Called the Prince Charles of Lorrain, whereof Simeon Potter was Comr into the river of Surranam
Anr I being Master of a Sloop from Rhode Ia and being then in Surranam, well remember that in the year of our Lord 1744, the sd Simeon Potter in sd Vessel, arrived in the River of Surranam and came to an Anchor about Six or Seven Miles below the Lower Fort.
Ques. Have you any knowledge of any Boat or people, belonging to the sd Simeon Potter, which before were taken Prisoners, at Cyann, arriving in Sd River and what,
Anr Before the sd Simeon Potter in his sa Vessel arrived, I remember I saw a Barge wh I understood belonged to sd Simeon Potter, and arrived in the Night the people of wh were carried into the Fort, The Next day I went to the Fort and there saw about Seven or Eight men, amongst whom was one Munrow who was the Masr of sa Privateer, and who then told me that they had been taken at Cyann and made Prisoners, and were after some time released, and then came to Surranam in sd Barge, I with some English Masters Applyed to the Adjutant in order to have them on ba our Vessels wh was Accordingly granted.
Ques. Was your Vessel Imployed and made use off at any time whilst at Surranam, as a Guard Vessel, at the mouth of the River.
Anr Yes. our Vessel Lay down the river, about a Quarter of a mile distant from Cap1 Potters Vessel.
Ques. Have you any knowledge of Cap1 Pottor’s applying to the Gov1' for leave to come up and Carreen his Vessel.
Anr I heard Mr Tuttle who was an English Merchant at Surranam say that, he had been with Cap1 Potter to the Govr for Liberty to bring his *369Vessel up to Carreen her, and that the Govr refused giving him any liberty, to come up above the lower Fort.
Ques. Do you know or have you heard that the sa Simeon Potter or any of his Company, coming on board yr Vessel for water.
Anr I heard some of my people say that some of the Company of the sa Simeon Potter had Reca water from our Vessel.
Ques. Where is the Usual place of Carreening Vessels at Surranam.
Anr A Little below the upper Fort, wh is about Ten Miles distant from the Lower Fort.
Ques. Do you know of any Goods belonging to the sa Simeon Potter and his Company, Sold on board yr Vessel, at a Publick Vandue or otherways, and if any and to whom.
Anr I remember that there was an Entertainment made by Cap* Potter on ba his Vessel and mine, where there was Several Masters of English Vessels, and some English Merchants, and two Dutch Men, and were then sold' some old Gloaths, the Value of wh I dont know.
Ques. Have you any knowledge of any other English Privateers, coming into the River Since Cap* Potter.
Anr Yes, one Gap* Bass.
Ques. What was the occasion of his coming into the River.
Anr He told-me he wanted to Carreen his Vessel, and water, and came within four or five Miles below the upper Fort, where I saw his Vessel Lay on Shore, At w11 time also he Hired a Punt, and went up the river above the Town and gott such a quantity of water as he wanted, it being Freech water there
James Tucker
The two following Evidences were Reca in Court by order of the D: Judge. The Court was adjourned untill further Notice on Fryday the 18*11 July 1746 The Court being opened at which time his Honr the Deputy Judge pronounced the following Decree.
And opened on Saturday the 21s* day of June 1746 Reuben Shaler of Middleton in the County of Harford and Colony of Conetticut and Late Second Leiutenant of the Private Man of Warr Sloop calld the Prince Charles of Lorrain, being bro* before this Court Made answer to the following Questions Viz*
Ques: is* At what time did you sail from the Port of Newport, To what place or places did you go with your sa Vessel and Company, And what time did you arrive at sa place or places.
Anr I sailed from the Port of Newport, sometime in the month of Sepr in the year of our Lord 1744 and arrived sometime after, at a place called Wiopoke being a French Settlement, to windward of Kyan.
*370Ques sd Upon yr arrival at Wiopoke, did you or any of yr Company go on Shore had you any Ingagement with the Inhabitants, and what, did you take any Moneys, Goods, or Effects, belonging to them, and if any at what Port was the same Condemned.
Anr Upon our arrival there, having Anchored at the Mouth of the river, I with about Thirty Two persons of our Company, went into the river of Wiopoke, and took the Guard house in sd river, there being four Soldiers therein, and with those Soldiers as a guide proceeded about four Leagues further up the river, to a Fort where we landed about two 6 the Clock in the Morning And as we were landing were hailed by the people in the Fort, we made no reply thereto but landed our people as Soon as possible, and by the direction of our Guide entered the Fort, being fired upon by the Soldiers, The Cap* having recd A Shott in his Arm, and I being shott in the face, but after some Engagement the Soldiers surrendered the Fort to us, there was in the Fort Six Cannon and Eighty odd Small Arms, w11 we carried away with us, we kept possession of the Fort about Eight days, and took from the Inhabitants of the town adjacent to the Fort, Divers kind of Goods, some moneys, Effects, and About Eleven or twelve Slaves, In wh time some of our Company proceeded further up the river, and took some small plunder, and then returned to us, wh goods Moneys Effects and Slaves, we afterwards Carried to Barbadoes and was there condemned as French Property, saving Three Slaves wh absented themselves at Surranam.
Ques. To what place did you Imeadiately go, after yr leaving Wiopoge and at what time did you there arrive.
Anr We went to Cyan and there anchored off the Barr and tarried there four or five days in wh time our Cap* sent two or Three Crafts in one of wh I went to take a plantation wh we accordingly took and bro* from thence one Negro, during the time we were absent from the Vessel, as I was Informed our Cap* sent our Barge on Shore at Kyan with Ten men, who took a Plantation and plundered it, and as they were getting off their boat w11 had grounded, they were attacked by Seventy or Eighty Soldiers, and fired upon, by wh Three Men were killed and several wounded, and the rest taken prisoners, after w11 they were carried to Kyan Fort, Upon wh our Cap* sent a Flag of Truce to sd Fort with a Preist and some Soldiers, wh we had before taken at Wiopoke Fort in order to Exchange Prisoners, and our people wh were in Sd Fort were ordered to be delivered up, and sent away to come on board, but missed of us in the night, after wh we proceeded to Surranam with a design to wood and water and Carreen our Vessel, and supply our Selves with such necessarys as we wanted
Ques. Did you or any of yr Company dispose of any of yr goods and Effects, at Surranam at a Publick Vandue or otherways and if any what did they .Consist off.
Anr I know of no goods being sold to the Inhabitants of Surranam
*371Ques: Was there any Vessel or Vessels, going in or comeing out of the River of Surranam, Molested Stop’d or Fired at by you or any of the Company, during yr Stay there.
Anr There was no Vessels, Stopt or Fired at by the Cap* or any of the Company, as I know off but as I was Informed there was one Dutch Ship Entering the Mouth of the river, and was fired at by the Dutch Guard Sloop, w11 did not bring too, The Cheif officer of sd Guard Sloop Hailed our Vessel desired our Leiu tenant to bring sd Ship too, Saying that our Vessel laying in the Range Could not bring his Gunns to bear upon sd Ship And according to his desire our Leiu* fired one or two Shott, and bro* Sd Vessel too as requested.
Ques. Did you or any of yr Company, offer any threats or menaces, to the Commanding officer of the Fort, or any other officers during yr Stay there.
Anr I never did nor do I know that any of our Company ever did.
Ques: Have you any knowledge of any Soldiers comeing on board yr Privateer, by the Govrs order and were by yr Company prevented.
Anr Not to my knowledge.
Ques How long did you tarry at Surranam
Anr About Twenty days
Ques. What was the occasion of yr tarrying there so long.
Anr We were kept there Ten or Twelve days before the Govr would give us liberty, to gett any water, we having not above one Hogd when we came into the river, during which time we were oblidged to beg our water from the Guard Sloop that lay at the mouth of the river, for our people and Prisoners, wh amounted to above One Hundred persons, After w11 the Gov1' gave us liberty to go to the New Fort, and gett water, wh we accordingly did, we were oblidged at the Mouth of the River to List our Vessel, by the assistance of the Guard Sloop and Carreen her The Govr Utterly refusing to give us liberty to bring our Vessel to a proper place for that purpose
Ques. Did yr Cap* receive any orders from the Govr of Surranam to depart out of the river, and did you go in pursuance of such orders.
Anr The Govr gave orders for us to depart out of the river, wh we accordingly did as soon as the wind and weather permitted.
Ques. Do you know what became of those Three Slaves wh absented themselves at Surranam.
Anr As I was going on Shore in the boat for water I was taken up, and put into the Fort, where I discovered those Three Slaves, and advised Cap11 Potter of it upon wh Capn Potter made application to the Govr for them, which Slaves the Govr refused delivering and in about an hour afterwards orders were given us to depart
Ques. Were any Soldiers or Sailors belonging to Surranam bro* away in yr Sd Vessel, and how many
Anr The Next day after we came to Sea we discovered on board four *372or five Men, and as Soon as we discovered them, we made Inquiry how they came on board we were Informed by them they were Dutch Sailors, belonging to some Dutch Vessels in Surranam, they told us they came on board in the night season in a Small boat and concealed themselves till that time.
Ques. To what place did you go after yr leaving Surranam
Anr We went to Barbadoes, and there had our Goods, and Slaves taken at Wiopolce condemned Saving those three Slaves, w11 before had absented themselves at Surranam
Ques. What was the reason upon yr discovering those Dutch Sailors on ba that you had not returned with them to Surranam and put them on Shore
Anr Upon our Coming out of the river of surranam there was such a Strong Current that sett us so farr to Leward, that it would have taken us a whole fortnight to fetch the river. And they would have been in danger of perishing by reason of the bend being Flowed with every Tide, besides the Vermin, which are very destructive.
Reuben Shaler.
The Court was adjourned untill further notice
[Admiralty Papers, IV, 23]
Daniel Vaughan (late Lieutenant the Sloop Prince Charles of Lorrain Cap* Simeon Potter on a Cruizing Voyage Anno 1744) on oath declares that an Indian man Named Jeffery Potter was one of the Hands of said Sloop during her Cruize that, on said Cruize the Sloops Company made an Attack on a French Settlement called Yapoke and took out of said Settlement Seven Indians three Negroes twenty large Spoons or Ladles nine Large Ladles one Gold and one Silver hilted Sword one Gold and one Silver Watch two Bags of Money the Quantity uncertain a number of Chest and Trunks of Goods and Merchandize and waring' apparell and Number of Gold Rings Buttons and Buckles a Number of Silver Candlesticks and Church Plate both Gold and Silver a Number of Swords, about Sixty small arms four Cannon; Shot of all Sorts, about Fifty halfe Barrels of Powder a Quantity of Beafe, Flower and other Provisions and Sundry other things wch this Deponent cannot enumerate that after the taking of said Goods etc. from Tapoke sa Sloop and Company sail’d for Surrinam where Cap4 Potter put a Quantity of sa Merchandize up at Vendue on board a Vessel in the Harbour and purchased the most of them himself and Ship’d them to Rhode Island on his own Account then said Sloop Sailed for Barbadoes on woh passage the Men demanded that Cap4 Potter would Share the Money taken according to the Articles to which Cap4 Potter answered that he would share none until his Return for all the men were indebted to the Owners more than that amounted to and Swore at and Damn’d them threatening them with his drawn Sword at their Breasts which Treatment Obliged the men to holde their Peace and when said Sloop *373arrived at Barbadoes Cap* Potter without consulting the Men put Part of the afforementioned Effects into the Hands of Mr Charles Bolton and kept the other Part in his own Hands and Supply’d the Men only with Rum and Sugar for their own drinking, and further this Deponent saith that Cap* Potter refusing to let the Men have their Shares and his 111 Treatment of them by beating them occasioned about twenty four to leave the Vessel whose Share Cap* Potter retained in his Hands and further this Deponent saith not — Daniel Vaghn Sworn to this 1 Day of September A D 1746 Cap* Potter not notified living out of the Government befor Ebenr Richardson lust, apece A true Copy as on file in the Case Petel ags* Potter exam4 by Tho Ward Clk
[Admiralty Papers, XV, 24]
Benjamin Munro and William Kipp of Lawfull Age Testified.! and Saith that the said Munro was Master of the Sloop Prince Charles of Lorain whereof Simeon Potter was Commander as a Private Man of Warr and that We took and Plundered a Small Place near Cyan called Yopock and then Proceeded to Cyan where said Potters Leiutenant and Thirty Two Men Landed took and Plundred a Place called Muckell Yeaw We Landed on Cyan with Ten Men where We were taken by One hundred and Thirty Souldiers where Three of Our Men were Killed and four wounded and then We were carried to Cyan Fort where Cap* Potter sent a flagg of Truce on Shoar with a Fryar and some Souldiers that were taken at Yopock whereupon the Governour of Cyan Immediately gave us Our Barge againe to go on board and half an Ox for [fresh?] Provisions and then We went to go on board of Our Vessel but mised of her in the Night and so We Proceeded to Surranam where We were all Put into the Fort and keept us till the Masters of the English Vessels there Petitioned for us to Come out and in a few Dayes after Cap* Potter Arrived in the River with his Priveteer and Came up to Surranam to the Governour to Desire Liberty of him to Wood and Water but they gave no Liberty in Ten or Twelve Dayes and then Ordred that the English Men should bring Wood and Water on Board but the Thing was Attended with so much Dificulty that We were Oblidged to Sell some small Plunder on board of Our Own Vessell to Defray Our Charges and also that while We were at Surranam Three of Our Slaves Ran away from Us and that the Governour keept and Detained them from us then We Sailed for Barbadoes in Order to Carreen and Refitt Our Vessel and that when We came to Sea We found Five Men and no more on Board who talked Dutch and were Dressed in Sailors Apparel who did their Duty as Such and Said that they belonged to Dutch Vessells in Surranam and when We Arrived at Barbadoes We Landed our Prize Goods and Slaves where they were Condemned and Sold at a Publick Vendue
Ben3 Munro
Wm Kipp
*374Bristol Apr 23d 1746
Bristol Ss: Personally Appeared the Above named Benjn Monro and Willm Kipp, (being bound to Sea), and made Oath to the truth of the above written Evidence: taken in Perpetuam Rei Memoriam before us two of his Majs Justices of the peace in and for the County of Bristol: Quorum Unus.
Jona Woodbury
Joseph Russell
[Admiralty Papers, IV, 20]
In obedience to the Commands of their Lordships that due Enquiry should be made of the Conduct and behaviour of Simeon Potter of Bristol in the County of Bristol Gent” late Command’ of the Private Man of Warr (or Privateer) the Prince Charles of Loreign directed to Leonard Lockman Esqr Judge of the Court of Vice Admiralty for the Colony of Rhode Island (The Place where the said Cap* received his Commission) in the absence of the said Leonard Lockman and on the 23d Day of May A.D. 1746 a Warrant was issued for the Apprehending the said Simeon Potter and Daniel Vaughn and Reuben Shaler of said Newport his Lieutenants being the only Commanding Officers in this place to be found and on the 31s* of sd Month the aforesaid Persons were apprehended and examined relating the Complaint exhibited by Mr Hop Embassador to the States General
And as to the First Charge which was the making Sale at Surranam of the Goods and Effects taken in Warr from the French it appeared that at a Time when there was an Entertainment made by Captn Potter onboard of his own and another English Vessel at the mouth of the River, to which he had invited several English Comm1* who lay there, there was by the Sailers a Vendue made of some old Cloths and Hamacks plundered at Wyapoke to the amount of forty or fifty Pieces of eight in the whole, which was the small Plunder claimed by the men according to Usage and what the Owners claim no part of, and was by them Sold among their own Country men to supply their necessities, which it seems.is a Custom among the Private men of war for the Encouragement of their Crew — tho’ not very consistent with their Instructions. But it is plain in this Case there was none of the Inhabitants of Surranam there and only one or two Dutch Men that were accidentally introduced by the English Masters or Merchants, and that it was done at the Mouth of the River about Nine mile Distant from the lowermost Fort. And that a particular Account of that whole proceeding had been given in by the Clerk upon Oath to the Governr of Surranam who seemed to be therewith satisfied
Upon the Strictest Enquiry it doth not appear by any Evidence that the said Simeon Potter or any of His Company whilst at the Mouth of Surranam River made any insult by bringing Vessels too and requiring them to send their Boat onboard or otherwise requiring them to come onboard. It is true *375One Time in the Absence of Cap* Potter, at the Request of the Cap* of the Dutch Guard Sloop lying at the Mouth of the River to stop all Vessels from coming up in the Night some of the said Simeon Potters Crew did fire at a Dutch Ship and bring her too, but not before the said Cap* of the Guard Sloop had requested it and discovered it to be Necessary because the Privateer lay so in the Range that it cou’d not have been otherwise done, And the said Ship’s Boat was not suffered to come onboard the Privateer but directed onboard the said Guard Sloop. And of this proper Enquiry appears to be made by a Dutch Officer and Reasonable Satisfaction given. But yet this seems to be a foundation for Complaint because Nothing else of the like nature appears.
The Complaint made of the Abuse ofered to the Commanding Officer of the Fort is destitute of satisfactory proof for that from the Evidences taken it is Evident that there was not any Communication between him and the Officers of the Privateer saving the Cap* who had a good understanding with him and against whom there is no Charge in this Point. And all other Complaints for the abuse of Officers and Denying to admitt them onboard seem also to be so far from being attended with proof that the very Contrary is made evident.
The Charge of carrying away Six Soldiers was not attended with any Proof exhibited with the Memorial but upon examining Cap* Potter and his Lieu* and taking the Evidences that cou’d be found it appears that Five Men did get onboard said Privateer just before sailing but appeared by their dress and Behaviour and the Account they gave of themselves to be Sailers that belong’d to some Dutch Vessels So that it is likely those Six Soldiers escape’d another way. And it must be evident upon considering the exact Agreement of the Several Relations given of this Affair That Cap* Potter or his Officers were not privy to their geting onboard, or cou’d he as the Case was with them insufficient as to supplys have returned back (if it was their Duty) without great Hazard and Difficulty. Had the Orders mentioned to be sent to Captain Potter about those Soldiers reached him before he had sailed away doubtless these Sailers wou’d have been discovered by him or his Officers and if not delivered up or turned on Shoar it wou’d have fixed Blame on him, but the contrary appears as to those Orders by the Memorial itself, And it is plain that before that Time the Carpenter of Cap* Potter was in a clandestine manner concealed by the Cap* of the Guard Sloop altho’ demanded by the Lieutenant. And his other Carpenter and Two Sailers absented so that he was obliged to go to sea without a Carpenter. And also three Slaves taken at Wyapoke got on Shoar at Surranam and were taken up by the Inhabitants and seised by the Govermr and detained to send to the French Owners, which prevented their being carried to an English Port and condemned to the Injury of the Owners and Crew
Upon the Article of Hospitality shown to this English Captain and his *376Company it can not but be observed That the Govern4 of Surranam keept this English Vessel with all the Crew Saving the Captain confined onboard at the Mouth of the River in that Hot Country for about Ten Days before he wou’d allow them as much as Water to drink altho their Necessities were laid before him on their First arrival. So that they were obliged to beg Water from onboard of Vessel Dayly during said Time to Slake their Thirst. And the under Officers declare that having no Water to drink onboard Sometimes for a whole Day they were obliged to go onboard other Vessels on purpose to drink. And this Restraint from Water in that Climate they think was the Occasion of a great Sickness and mortality that attended the Company soon after — and indeed I believe verily this Complaint would never have been made by the Gov4 of Surranam, had not Cap4 Potter Assured him he would certainly inform the English Court of this treatment,
It appears also upon Enquiry impracticable for Cap4 Potter to carene his Vessel at the Place where the Vessel was obliged to be keept by reason of the Strong Current and Roughness of the Water So that the prohibiting him from coming up the River Higher must consequently be an absolute Refusal. And the Effects onboard to be unladen for that End was to be carried to the Fort being about Three Leagues Distant, which wou’d have made the Work very Difficult and Distressing. And Yet it appears that soon after contrary to the Resolve mentioned another English Privateer was allowed by the Govern4 of Surranam to come up the River above the Fort and heave down at the Shoar and Clean and fit and Wood and Water. And Cap4 Potter further informed that he had Reason to believe that this Hard Treatment and the Govern4 of Surranams Resentment arose from the Destruction made among the French Settlements. For that after the Attack of Wyapoke and his going to Ceyane he took several Letters sent from the Govern4 of Ceyane to the Govern4 of Surranám which discovered a Coalition of Parties. And upon his First appearing before the Govern4 of Surranam he was reflected upon and ill treated for those attalcs he had made upon the French. It is Undoubtedly true that Cap4 Potter made a very extraordinary Attack upon the French Settlement to Windward of Surranam laying warr and destroying a whole Country almost One hundred Miles up the River Wyapoke Taking their Fort carrying away their Cannon and destroying the Town as well as Country and doing the same in his going down as far as Ceyane, so that considering the Smallness of his Force perhaps no One during the present Warr has weakened and distressed His Majesty’s Enemies to the like Degree. And it appears that he was commissionated from said Colony of Rhode Island in the Method there used in granting Commissions during the whole Warr and herein Acted according to Instructions. But no Act of Hostility appears to be done by Him upon the Teretories of any of His Majesties Allies or near ’em.
And it being contrary to His Majesty’s Clemency and wise Administra*377tion to admitt of any of his Subjects being distressed without just Cause appearing The Said Simeon Potter is released as also the said Daniel Vaughn and Reuben Shaler for that Nothing to me appeared worthy of Punishment or Bonds. But in further Submission and Obedience to their Lordships Commands with their Representation the Examination and Evidences taken are transmitted. The sa persons paying Costs each One third
Wm Strengthfield
[Admiralty Papers, IV, 25]